10-370-ag
         Jalloh v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A078 701 610


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2 nd day of February, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                BARRINGTON D. PARKER,
10                       Circuit Judges.
11       ______________________________________
12
13       MOHAMED JALLOH,
14                Petitioner,
15
16                          v.                                  10-370-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Theodore Vialet, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Melissa Neiman-Kelting,
27                                     Senior Litigation Counsel; Stefanie
28                                     Notarino Hennes, Trial Attorney,
29                                     Civil Division, Office of
30                                     Immigration Litigation, U.S.
31                                     Department of Justice, Washington
32                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Mohamed Jalloh, a native and citizen of

 6   Sierra Leone, seeks review of a January 11, 2010, decision

 7   of the BIA affirming the March 24, 2008, decision of

 8   Immigration Judge (“IJ”) Steven R. Abrams denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”). In re Mohamed

11   Jalloh, No. A078 701 610 (B.I.A. Jan. 11, 2010), aff’g No.

12   A078 701 610 (Immig. Ct. N.Y. City March 24, 2008).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we review the

16   BIA’s and IJ’s opinions, including portions of the IJ’s

17   opinion not explicitly discussed by the BIA.   See Yun-Zui

18   Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The

19   applicable standards of review are well-established.     See 8

20   U.S.C. § 1252(b)(4)(B); Bah v. Mukasey, 529 F.3d 99, 110 (2d

21   Cir. 2008); Dong Gao v. BIA, 482 F.3d 122, 126 (2d Cir.

22   2007).


                                  2
 1       Substantial evidence supports the agency’s adverse

 2   credibility determination.     The IJ reasonably relied on

 3   several inconsistencies in the record that went to the heart

 4   of Jalloh’s claim.   See Secaida-Rosales v. INS, 331 F.3d
5   297, 307 (2d Cir. 2003).     With respect to the manner in

 6   which he was attacked, Jalloh provided testimony that

 7   differed from his statements to a medical doctor and a

 8   psychologist.   See id.    Further, Jalloh was unable to

 9   consistently and convincingly testify as to how he obtained

10   a letter intended to corroborate his claim that he had been

11   involved in a local militia, that he had been attacked, and

12   that his father had been killed.     See id.

13       In addition, the agency reasonably relied on Jalloh’s

14   submission of a birth certificate, found to be counterfeit,

15   and a passport, obtained through reliance on that birth

16   certificate and found to come from unofficial sources, to

17   support its adverse credibility determination.     See Rui Ying

18   Lin v. Gonzales, 445 F.3d 127, 133 (2d Cir. 2006); Zaman v.

19   Mukasey, 514 F.3d 233, 239 (2d Cir. 2008) (quoting Matter of

20   O-D-, 21 I. & N. Dec. 1079 (BIA 1998) (drawing “adverse

21   inferences” from an applicant’s attempt to establish

22   nationality and identity by documents that a forensics


                                     3
 1   report found to be false, and from his failure to refute or

 2   explain the forensics report’s conclusions)).

 3       Because the agency’s adverse credibility determination

 4   was supported by substantial evidence, it did not err in

 5   relying on that determination to deny Jalloh’s applications

 6   for asylum, withholding of removal, and CAT relief because

 7   those claims all were based on the same factual predicates.

 8   See Paul v. Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006);

 9   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523

10   (2d Cir. 2005).   Given that the adverse credibility

11   determination is dispositive of Jalloh’s application, we do

12   not reach the agency’s alternative holding that the

13   government had rebutted any fear of future persecution with

14   evidence of a fundamental change of circumstances in Sierra

15   Leone.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.   Any pending request for

21

22



                                   4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7




                                   5